United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1450
                      ___________________________

       Streambend Properties III, LLC; Streambend Properties IV, LLC

                    lllllllllllllllllllll Plaintiffs - Appellants

                                         v.

Sexton Lofts, LLC; JJT LLC; JJT Development LLC; Heather Enterprises II, LP;
   Medved LP; MRM Management Corp.; Regency Commercial Services of
  Minnesota LLC; Regency Commercial Services LC; Sexton I, LLC; Brett A.
Thielen, (address unknown); Nedal Abdul-Hajj; Burnet Realty, LLC; John Doe;
Mary Rowe; XYZ, Corp.; Robert T. Myers; James M. Myers, as managing trustee
                        for the Michael R. Myers Trust

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                          Submitted: October 9, 2014
                          Filed: December 30, 2014
                                [Unpublished]
                                ____________

Before COLLOTON, BRIGHT, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
      Appellants Streambend Properties III, LLC, and Streambend Properties IV,
LLC (collectively “Streambend”), appeal the district court’s1 dismissal of claims
brought against various defendants that invested in Sexton Lofts, LLC, a real estate
development located in Minneapolis, Minnesota. The claims arise out of
Streambend’s attempt to purchase two condominium units in Sexton Lofts. On
appeal, Streambend argues that the district court erred in the following respects:

      (1) by dismissing Streambend’s Interstate Land Sales Full Disclosure
      Act claims on the ground that they are barred by the Act’s three-year
      statute of limitations under 15 U.S.C § 1711(a)(2);

      (2) by dismissing Streambend’s Minnesota Common Interest Ownership
      Act claim on the ground that Streambend was not a “purchaser” within
      the meaning of the Act;

      (3) by dismissing Streambend’s fraud and negligent misrepresentation
      claims on the ground that Streambend cannot show that it acted in
      reliance on any alleged representations;

      (4) and by dismissing Streambend’s state law claims on res judicata grounds.

      Upon de novo review, see Schaaf v. Residential Funding Corp., 517 F.3d 544,
549 (8th Cir. 2008), we agree with the rationale set forth by the district court in
dismissing Streambend’s claims. Seeing no error in the district court’s thorough,
well-reasoned opinion, we affirm. See 8th Cir. R. 47B (stating that an affirmance




      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
                                        -2-
without opinion is appropriate if the opinion would have no precedential value and no
error of law appears).
                        _____________________________




                                         -3-